DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The after final amendment filed 4/19/21 (hereinafter “amendment”) has been accepted and entered. Accordingly, claims 1-2, 15 and 23 are amended and claims 13-14, 16-21 and 26 are canceled. 

Claim Rejections - 35 USC § 112

The rejection of claims 2 and 26 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention has been withdrawn as the result of the amendment of claim 2 and the cancellation of claim 26. 

Allowable Subject Matter
Claims 1-12, 15 and 22-25 are allowed. Claims 14 and 21 were previously indicated as allowable subject matter, the amendment incorporates the limitations of 14 and 21 into the independent claims. The following is an examiner’s statement of reasons indicating allowable subject matter.  The prior art does not teach, disclose or suggest the limitation of “generating the output to start the deicing system comprises: generating a first output to deice a first zone of the vehicle based on the determining the first confidence; and generating a second output to deice a second zone of the vehicle based on the determining the second confidence” in combination with “the predicted start time is based on pattern data; the computer device determines a first confidence of the predicted start time based on the pattern data; the computer device obtains pre-driving activity data after the determining the first confidence; and the computer device determines a second confidence of the predicted start time based on the pattern data and the pre-driving activity data” in combination with “predicting, by a computer device, a time a user will with all other limitations recited in claims 1, 15 and 22, respectively, resulting in a “style of incremental actuation creates a prioritization level approach based on probability” wherein “different windows of the vehicle are deiced in a staged process” (Spec. ¶20). The cited prior art fails to teach, disclose or suggest the above cited combination of limitations. In addition, there was no other prior art reference that taught, disclosed or suggested this feature, nor is there any reason to modify or combine prior art references in the manner recited in claims 1, 15 and 22, respectively, absent the applicant's disclosure. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667